IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,586


EX PARTE GREGORY WAYNE WALLIS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM CAUSE NUMBER W88-96348-K
IN CRIMINAL DISTRICT COURT 4 OF DALLAS COUNTY


Per curiam.
O P I N I O N



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc. art. 11.07.  Applicant was convicted of burglary
of a habitation with intent to commit sexual assault, and punishment was assessed at fifty
years' imprisonment.  Applicant's conviction was affirmed on appeal. Wallis v. State, No.
05-89-00507-CR (Tex. App. -- Dallas, delivered August 28, 1990, no pet.).
	Applicant contends that he is actually innocent of this offense due to exonerating post-conviction DNA testing results.  Post-conviction DNA testing was granted by the trial court,
and in a report dated February 14, 2006, Applicant was excluded as a contributor to the DNA
profiles obtained from evidence tested in the instant case.  The trial court has entered findings
that had these test results been available before or during the trial of cause number F88-96348-K, it is reasonably probable that Applicant would not have been convicted.  We agree
with the trial court, that Applicant has shown, based on the newly discovered evidence, that
no rational trier of fact could find proof of guilt beyond reasonable doubt.  Therefore,
Applicant is entitled to a new trial.
	Habeas corpus relief is granted.  The judgement and sentence cause number F88-96348-K from Criminal District Court 4 of Dallas County is vacated, and Applicant is
ordered remanded to the custody of the Sheriff of Dallas County so that he may answer the
charges against him.	
DELIVERED: January 10, 2007
DO NOT PUBLISH